Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered. 

DETAILED ACTION
Claims 1, 3-7 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 5/24/2021.
Applicant has amended claims 1, and 3, and cancelled claim 2.  Therefore, claims 1, 3-7 are pending.

Response to Amendments
Acknowledgement to applicant’s amendment to claim 1 has been noted.  The claim has been reviewed, entered and found obviating to previously raised objection.  Objection to claim 1 is hereby withdrawn.

Response to Arguments
Regarding rejection of claim 1 under 35 USC § 103(a), the arguments filed 5/24/2021 have been considered but are not persuasive to overcome the references on record: Fujino US 2013/0129083 A1 in view of Official Notice.
In claim 1:
Applicant argues that “Fujino does not teach that RSL_AND and RSL_WDriv are -co-located with a random number generator within a secure area of a chip…(Remarks, page 4) Examiner also states that it would have been obvious to one of ordinary skill in the art to incorporate a random number generator inside the secure portion of a chip, since rearranging parts of an invention only involves routine skill in the art…. Fujino’s teaching the reliance upon an external instead of an internal random number generator would render Applicant’s invention non-operable…” (Remarks, page 5).  Examiner notes that the Applicant’s main argument in the Remarks is explaining the reason and importance of a random number generator to be “in the area of the securely fabricated chip” (Remarks, page 6).
Examiner understands Applicant’s position, however Examiner reminds Applicant that the specification cannot be read into the claims.  Only the claims, as recited, are examined in light of the specification under the broadest reasonable interpretation.  Firstly, the Applicant argues that the logic gates are not co-located with a random number generator within a secure area of a chip.  The claims as cited in independent claim 1 refer to “A secure logic chip…”, however no additional limitations are found in the body of the claim that defines what makes the logic chip secure and what area within the logic chip is deemed as secure area based on a recited definition of secure.  Therefore, the term “secure” is not given any patentable weight. Secondly, Applicant argues on how an external random number generator, instead of an internal random number generator, would render the Applicant’s invention non-operable.  Applicant explains how a Trojan would be able to “replicate the random number generator”, “replicate the MUX and the XOR to” then “complete the process of obtaining… the securely fabricated chip’s output… Applicant’s invention’s intended purpose for preventing the interception of data on the chip would be defeated, thereby rendering their invention non-operable” (Remarks, page 7).  However, the claims also do not recite the vital function of a random number generator within a secured area of the logic chip.  The claims have been drafted in such manner that just lists several hardware logic gates and how these logic gates are seemingly connected.  Under these circumstances, the Examiner can make the interpretation that a simple rearranging of parts is merely obvious.  Therefore, Examiner still believes that the prior art of record still teaches the claim limitations, as recited.
Furthermore, Applicant states in page 7 that paragraph [0055] in Specification describes that “item 608 which is the securely fabricated chip’s output”.  However, Examiner notes that the drawings do not show item 608.  Correction is required.

Specification
The specification, in paragraph [0055], describes an “item 608”.  However, Examiner notes that the drawings do not show item 608.  The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16174743.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards a secure logic chip for preventing data leakage.

Current Application
Co-pending Application16174743
Comments
A secure logic chip for preventing data leakage, comprising: 
a chip having an input/output area communicating with an external area; 

said external area containing logic blocks; 

said input/output area including a random number generator; 

wherein said random number generator outputs a random value along a random rail; 

said random rail communicating with a first logic gate and a second logic gate; 

wherein said first logic gate converts said random logic value and a selected single rail input signal into dual-rail representation for said external area; and 

wherein said first logic gate and said second logic gate are each contained in their entirety within said input/output area; 

said input/output area further comprising a multiplexer; and 

wherein said multiplexer and said second logic gate convert an external dual rail signal from said external area into a single rail output signal.
A secure logic chip for preventing data leakage, comprising: 

a chip having an input/output area communicating with an external area; 

said external area containing logic blocks; 

said input/output area including a random number generator; 

wherein said random number generator outputs a random value along a random rail; 

said random rail communicating with a first logic gate and a second logic gate; 

wherein said first logic gate encodes said random value and a selected single rail input signal so as to output an encoded logic value for said external area; 






said input/output area further comprising a multiplexer; 

wherein said multiplexer and a XOR gate receive said encoded logic value from said external area and convert said encoded logic value into an un-encoded logic output
The claim on the copending application is an obvious variation to the current application because both claims are directed towards a logic chip with diverse logic gates that aim to convert an input to an output signal.  
Claim 3
Claim 3
Similar limitations
Claim 4
Claim 4
Similar limitations
Claim 5
Claim 5
Similar limitations


Claim Rejections - Examiner's Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 1, 3, 5-7 rejected under 35 U.S.C. 103(a) as being unpatentable over Fujino US 2013/0129083 A1 in view of Official Notice.

Claim 1 Fujino teaches a  secure logic chip (i.e. integrated memory circuit applicable to an S-box of a cryptographic circuit) for preventing data leakage (par 5), comprising: 
	a chip having an input/output area (i.e. RSL S-boxes) communicating with an external area (figs. 4, 7); 
	said external area containing logic blocks (fig. 7); 
	wherein said random number generator (fig. 7, Random Number generated R) outputs a random value along a randomrail (fig. 7, fig. 12, R and /R); 
	said random rail communicating with a first logic gate (fig. 12(a), RSL_AND) and a second logic gate (fig. 15(a), RSL_WDriv); 
	wherein said first logic gate converts said random logic value (fig. 12(a), R input) and a selected single rail input signal (fig. 12(a), RSL_AND input) into dual-rail representation (Fig. 12(a), a[0], /a[0]…) for said external area (fig. 13, Output; fig. 18, Output); 
	wherein said first logic gate (fig. 12(a), RSL_AND) and said second logic gate (fig. 15(a), RSL_WDriv) are each contained in their entirety within said input/output area (fig. 7, fig. 12(a), fig. 15(a), see also pars 49 and 66);
	said input/output area further comprising a multiplexer (fig. 21 (a), RSL_MUX); and
	wherein said multiplexer and said second logic gate covert an external dual rail signal from said external area (fig. 21(a), w[1], w[0]) into a single rail output signal (fig. 21(a), DOUT).  
	Fujino discloses the claimed invention except for “said input/output area including a random number generator” for he teaches that the random number generator is generated in an external circuitry (fig. 8, par 245 (random number generator is external) ).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate a random number generator inside the chip, rather than outside the chip, since it has been held that rearranging parts of an invention only involves routing skill in the art. 

Claim 3, Fujino teaches the secure logic chip as in claim 1, wherein said multiplex is housed within said input/output area (fig. 8, sense amplifier, see also fig. 21(a)).    
Claim 5, Fujino teaches the secure logic chip as in claim 1, wherein said first logic gate and said second logic gate is an XOR gate (fig. 12(a), and gates, fig. 15(a), word line driver gates, par 259, fig. 17 utilizes XOR gates to mask data).  
Claim 6, Fujino teaches the secure logic chip as in claim 1, wherein said external area contains a first logic block and a second logic block (figs. 4, 7); said first logic block and said second logic block communicating with said first logic gate and said multiplexer (fig. 21); said first logic block having an inverter along a rail communicating with said input/output area (fig. 7, expansion/permutation block).  
Claim 7, Fujino teaches the secure logic chip as in claim 6, wherein said second logic block has at least one inverter in such a way that it is not identical to said first logic block (fig. 7, permutation block).

Claim 4 rejected under 35 U.S.C. 103(a) as being unpatentable over Fujino US 2013/0129083 A1 in view of Hall et al. (US 9,620,473 B1 hereinafter “Hall”).

Claim 4. Fujino does not teach yet Hall suggests the secure logic chip as in claim 1, wherein said input/output area is UNITED STATES AIR FORCE INVENTION RL10214 16integrated within said computer chip through quilt packaging (fig. 5-6, col. 7 lines 38-44).
	Accordingly, it would have been obvious to one having ordinary skill in the art to implement an inter-chip quilt packaging, as taught by Hall, to Fujino’s invention.  The motivation to do so would be to allow the integrated circuits in which this packaging is used to  have a dense, enhanced speed, and reduced-power interface between multiple dies within a package (col. 1 lines 17-21) and also allows the chips to be butt together or be separated by a certain distance (col. 8 lines 57-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/June 18, 2021/
/ltd/